NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 19a0069n.06

                                         Case No. 18-5652

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                     FILED
                                                                               Feb 12, 2019
CHRISTINE ADAIR, RODNEY KILGORE,                     )
                                                                           DEBORAH S. HUNT, Clerk
and WILLIAM KILGORE,                                 )
                                                     )
       Plaintiffs-Appellants,                        )       ON APPEAL FROM THE UNITED
                                                     )       STATES DISTRICT COURT FOR
v.                                                   )       THE EASTERN DISTRICT OF
                                                     )       TENNESSEE
JOHNNY HUNTER and JESSIE BROOKS,                     )
                                                     )
       Defendants-Appellees.                         )


BEFORE: COLE, Chief Judge; BATCHELDER and DONALD, Circuit Judges.

       BERNICE BOUIE DONALD, Circuit Judge. This appeal arises from a business

arrangement for services to tow motor vehicles from the highway between three wrecker services

and the Tennessee Highway Patrol. Plaintiffs Christine Adair, Rodney Kilgore, and William

Kilgore appeal the district court’s grant of summary judgment in favor of Defendants Johnny

Hunter and Jessie Brooks in their civil rights action seeking damages for alleged violations of their

First and Fourteenth Amendment rights. Plaintiff Christine Adair appeals the district court’s

decision as to her claim under 42 U.S.C. § 1983, which alleges that her right to equal protection

under the Fourteenth Amendment was violated when Defendant Hunter repeatedly harassed her

on the basis of her gender. Plaintiffs Rodney Kilgore and William Kilgore also appeal the district

court’s decision as to their claim under the Fourteenth Amendment, which alleges the defendants
Case No. 18-5652, Adair, et al. v. Hunter, et al.


violated their rights under the Due Process Clause by removing their wrecker companies from the

state-run towing rotation list without any process or procedure. Additionally, they appeal their

claim under the First Amendment, which alleges the defendants retaliated against them after they

exercised their First Amendment right to free speech.

       The district court granted the defendants’ motion for summary judgment, finding that

Plaintiff Christine Adair’s equal protection claim is without merit because the defendants’ isolated

comments concerning her gender—but without any other harassment or constitutional violation—

did not “rise to the level of constitutional magnitude.” See Adair, et al. v. Hunter, 1:16-cv-3 at

*15 (E.D. Tenn., June 18, 2018) (citing Owens v. Johnson, 2000 WL 876766, at *2 (6th Cir. June

23, 2000). The district court also granted defendants’ motion for summary judgment against

Plaintiffs Rodney Kilgore and William Kilgore. In its due process analysis, the district court found

that those plaintiffs had not established a property interest in remaining on the tow list that was

protected by the due process clause. See id. (citing Daily Servs., LLC v. Valentino, 756 F.3d 893,

904 (6th Cir. 2014)).

       When considering the plaintiffs’ First Amendment claim, the district court found that the

plaintiffs had engaged in constitutionally protected conduct by reporting the inappropriate

comments allegedly made, see id. at 19 (citing Bonnell v. Lorenzo, 241 F.3d 800, 811-23 (6th Cir.

2001), and that plaintiffs had suffered an adverse action when their wrecker service was removed

from the towing list, see id. at 21 (citing Lucas v. Monroe County, 203 F.3d 964, 973-74 (6th Cir.

2000); however, the district court determined that the plaintiffs had failed to establish a causal

connection between the protected speech and the adverse action. See id. at 22 (citing Randolph v.

Ohio Dep’t of Youth Servs., 453 F.3d 724, 737 (6th Cir. 2006)).




                                                -2-
Case No. 18-5652, Adair, et al. v. Hunter, et al.


       Having carefully considered the record on appeal and the briefs of the parties, we conclude

that the district court’s order thoroughly and accurately sets forth the relevant facts and governing

law and clearly articulates the reasons underlying its decision. Because the issuance of a full

opinion would be duplicative and serve no further jurisprudential purpose, we AFFIRM the

judgment and adopt the district court’s order in full as this court’s opinion.




                                                -3-